  Case 19-10562       Doc 53      Filed 05/06/19 Entered 05/06/19 14:48:10             Desc Main
                                   Document     Page 1 of 33


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
__________________________________________
                                           )
In re:                                     )     Chapter 11
                                           )
BCause Mining LLC,                         )     Judge Janet S. Baer
                                           )
       Debtor/Debtor-in-Possession.        )     Case No. 19-10562
__________________________________________)

  JOINDER OF VIRGINIA ELECTRIC AND POWER COMPANY d/b/a DOMINION
  ENERGY VIRGINIA TO WESCO DISTRIBUTION’S MOTION TO DISMISS THE
              DEBTORS’ BANKRUPTCY CASES [Docket No. 35]

       Virginia Electric and Power Company d/b/a Dominion Energy Virginia (“Dominion”),

by counsel, hereby joins in the dismissal request of Wesco Distribution’s Motion (I) To

Dismiss The Debtors’ Bankruptcy Cases, Or, In the Alternative, (II) For Relief From The

Automatic Stay (the “Dismissal Motion”)(Docket No. 35), and sets forth the following:

                                           Introduction

       In January 2019, Dominion worked with Debtor BCause Mining LLC (the “Debtor”) to

address their monthly utility charges and the parties entered into a Schedule 10 Contract that

allows the Debtor to reduce its yearly utility charges if the Debtor is able to curtail usage

during certain peak usage days during the year. Dominion has continued to work with the

Debtor post-petition on an agreement for adequate assurance of payment, which was rendered

inapplicable as a result of the Debtor’s inability to use cash collateral to make the agreed upon

payments to Dominion. Accordingly, the Debtor and Dominion agreed to continue the hearing

on the Debtor’s Motion to Provide Adequate Assurance of Payment For Continued Utility

Service (the “Utility Motion”)(Docket No. 4) and Dominion’s Objection [Docket No. 7] to May

8, 2019. The 30 day period of Section 366(c) expires on May 11, 2019.
  Case 19-10562       Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10            Desc Main
                                  Document     Page 2 of 33


       Wesco Distribution (“Wesco”) has objected to the Debtor’s use of cash collateral that

Wesco claims to have a secured interest in. As a result, the Debtor has only obtained limited

use of its bank account and post-petition receivables and does not have access to any funds to

tender any additional payments to Dominion or other creditors, other than the limited amounts

set forth in Second Interim Order Authorizing Use Of Cash Collateral And Granting Related

Relief (the “Second Cash Collateral Order”)[Docket No. 39]. The $660,000 payment that the

Debtor is authorized to tender to Dominion if post-petition receivables are received, is only

sufficient to cover estimated charges from Dominion through May 11, 2019. Based on the

amount of the first post-petition invoice issued by Dominion, which was in the amount of

$238,558.48 for the April 11, 2019 to April 22, 2019 service period, Dominion estimates that

actual charges from the April 11, 2019 to May 11, 2019 time period will nearly equal the

$660,000 payment (A true and accurate redacted copy of the $238,558.48 invoice is attached as

Exhibit 1 to this Joinder). Unless the Debtor obtains additional funding or access to additional

funds at the May 8, 2019 hearing on the use of cash collateral, the Debtor will not be able to

provide Dominion with adequate assurance of payment for post-petition charges from May 11,

2019 forward, which will allow Dominion to terminate service to the Debtor on May 11, 2019.

Therefore, if the Debtors do not demonstrate that they have access to additional funds and the

Court denies the Debtor use of additional funds to pay Dominion and other post-petition

creditors at the May 8, 2019 hearing, the Court should dismiss the Debtors’ bankruptcy cases.

                                              Facts

                                       Procedural Facts




                                                  2
  Case 19-10562       Doc 53    Filed 05/06/19 Entered 05/06/19 14:48:10           Desc Main
                                 Document     Page 3 of 33


       1.      On April 11, 2019 (the “Petition Date”), the Debtor commenced its case under

Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that is now pending

with this Court. The Debtor continues to operate its business and manage its properties as a

debtor in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       2.      On April 12, 2019, BCause LLC commenced its case under Chapter 11 of title

11 of the Bankruptcy Code that is now pending with this Court as Case No. 19-10731.

                                The Cash Collateral Pleadings

       3.      On the Petition Date, the Debtor filed the Motion of Debtor For Authority To

Use Cash Collateral and Related Relief (the “Cash Collateral Motion”)(Docket No. 3).

Attached as Exhibit “A” to the Cash Collateral Motion is the budget for the period from the

Petition Date through May 13, 2019.

       4.      On April 17, 2019, Wesco filed an Objection to the Cash Collateral Motion

[Docket No. 9].

       5.      At the April 18, 2019, the Court granted the Debtor very limited used of Cash

Collateral as evidenced in the Order Authorizing Interim Use of Cash Collateral and Granting

Related Relief [Docket No. 20](the “First Cash Collateral Order”).

       6.      On April 23, 2019, Debtor BCause LLC filed a Supplement to the Cash

Collateral Motion in its bankruptcy case, which included an Exhibit A attachment that

contained a two-month proposed budget [Docket No. 24] (the “Supplement”). At the April 24,

2019 hearing on the Cash Collateral Motion, the Court directed the Debtor to provide more

than a two-month budget before the May 8, 2019 hearing date. As of the date of this Joinder,

no additional budget has been filed.

                                                 3
  Case 19-10562       Doc 53    Filed 05/06/19 Entered 05/06/19 14:48:10            Desc Main
                                 Document     Page 4 of 33


       7.      On April 26, 2019, the Court entered the Second Interim Order Authorizing

Interim Use of Cash Collateral and Granting Related Relief [Docket No. 39] (the “Second

Cash Collateral Order”). In the Second Cash Collateral Order, the Debtor is permitted to

tender a $660,000 payment to Dominion if the Debtor receives accounts receivable of

$1,021,252. Upon information and belief, the Debtor received the foregoing accounts

receivable, but has not yet tendered the $660,000 payment to Dominion.

                                      The Dismissal Motion

       8.      On April 26, 2019, Wesco filed the Dismissal Motion.

       9.      According to paragraph 5 of the Dismissal Motion, the Debtor executed a

Confessed Judgment Note on December 5, 2018 in the amount of $1,358,610.51.

       10.     Wesco does not set forth in the Dismissal Motion or in its proof of claim the

details for the amounts that increased a $1,358,610.51 Confessed Judgment Note to

$1,896,349.32 Judgment in a mere 86 days. Hopefully the Debtors or the newly formed

Unsecured Creditors’ Committee will ascertain if that increase within a year of the Petition

Date is subject to avoidance under Sections 544 or 548 of the Bankruptcy Code.

       11.     In the Dismissal Motion, Wesco claims to have a security interest in Debtor

BCause LLC’s Lakeside Bank Account, which, as of the Petition Date, had funds of

approximately $911,000 (the “Bank Account”).

       12.     Wesco appears to assert a security interest in the Bank Account based on the

following:

               A.     A UCC-1 filed in Virginia against BCause Mining LLC, which is

Exhibit C to the Dismissal Motion; and

                                                  4
  Case 19-10562         Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10              Desc Main
                                    Document     Page 5 of 33


                B.      A Garnishment Summons issued in Cook County (Exhibit J to the

Dismissal Motion) with a May 2, 2019 return date that was served on Lakeside Bank on April

4, 2019.

        13.     In paragraph 11 of the Dismissal Motion, Wesco requests the Court to dismiss

the Debtors’ bankruptcy cases because the Debtors have “no path to reorganizing and cannot

confirm a chapter 11 plan” in either case.

        14.     In paragraph 12 of the Dismissal Motion, Wesco states that the Debtors’ cases

should be dismissed, in pertinent part, because:

                A.      The Debtors are not engaged in any formal or informal marketing

process to sell the company or raise new capital;

                B.      The Debtors have never had positive income;

                C.      The Debtors expenses exceed income;

                D.      The Debtors existing customer contracts expire in 2019 (It is has not

been disclosed when they expire in 2019 (i.e. next month or in December 2019);

                E.      The Debtors have not adopted a viable budget;

                F.      The estates are administratively insolvent; and

                G.      The Debtors does not have access to sufficient funds to reorganize or

confirm a chapter 11 plan.

        15.     As the Debtors have not filed schedules and have sought an extension of time to

file their schedules, it is difficult for creditors to ascertain what the true nature of the Debtor’s

assets, liabilities, revenues and expenses are.

                     Landlord’s Motion To Compel Payment Of Post-Petition Rent

                                                     5
  Case 19-10562         Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10           Desc Main
                                    Document     Page 6 of 33


       16.     On May 3, 2019, Hoffland Properties, Inc. (“Landlord”) filed a Motion Of

Hoffland Properties To Compel Payment Of Post-Petition Rent [Docket No. 47] (the “Landlord

Motion”).

       17.     According to the Landlord Motion, the Debtor has failed to pay post-petition

rent to the Landlord.

                        Debtor’s Estimated Post-Petition Charges To Dominion

       18.     On January 17, 2019, the Debtor entered into an Agreement for Electric Service

with Dominion (the “Agreement”) under which the Debtor will be billed under Schedule 10 of

Dominion’s Terms and Conditions. A true and accurate copy of the Agreement and Schedule

10 of Dominion’s Terms and Conditions are attached to this Joinder as Exhibit 2.

       19.     As set forth in Section III of Schedule 10, the rates for charges for calendar

2019 can come within three Day Classifications, A, B and C, with A being the days with the

highest rates. Section III also provides that Classification A will apply for no more than 28

days during a calendar year and Classification C will apply no less than 60 days during a

calendar year. As of the date of this Joinder, Dominion has only called one Classification A

day for the 2019 calendar year.

       20.     The number of Classification A, B and C days for 2016 to 2019 were as follows:

               A.       2019

                        i.       A-1
                        ii.      B – 88
                        iii.     C - 31


               B.       2018
                        i.   A – 25 days
                        ii.  B – 265 days
                                                  6
  Case 19-10562        Doc 53      Filed 05/06/19 Entered 05/06/19 14:48:10               Desc Main
                                    Document     Page 7 of 33


                        iii.    C – 75 days

                C.      2017
                        i.   A – 25 days
                        ii.  B – 265 days
                        iii. C – 75 days

                D.      2016

                        i.      A – 26 days
                        ii.     B – 265 days
                        iii.    C – 75 days

        21.     Although Dominion cannot exactly estimate what the Debtor’s post-petition

bills will be for the post-petition period for the Debtor’s 105,861 square foot warehouse in

Virginia Beach, Virginia because of factors such as weather and the extent to which the Debtor

is able to curtail usage during peak usage days, Dominion has prepared the following three

estimates:

                A.      Exhibit 3 – This chart was prepared based on the Debtor’s historical

usage in 2018 with current fuel rates with the assumption that the Debtor is unable to curtail

during peak usage days (i.e. the high end estimate);

                B.      Exhibit 4 – This chart was prepared based on estimated usage data

provided by the Debtor that presume 0 kw usage on peak days (This is unrealistic because even

if the Debtor is able to shut down operations, it will still require electricity to cool their

105,861 square foot facility in the Virginia summer heat, lights and security); and

                C.      Exhibit 5 – This chart was prepared based on the Debtor’s estimated

usage data, with the assumption that a minimal amount of usage would be required to keep the

facility cool, lights and security system on.


                                                     7
  Case 19-10562       Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10           Desc Main
                                  Document     Page 8 of 33


       22.     The foregoing estimates are based on calendar months, which does not exactly

correlate to the Debtor’s billing cycle with Dominion. Dominion issues bills to the Debtor’s on

or about the 20th of each month for charges incurred during the prior monthly period.

       23.     Based on the charges in the first post-petition bill issued by Dominion, which is

attached as Exhibit 1, Dominion believes that the Debtor’s charges from April 11, 2019 to

May 11, 2019 will be very close to the $660,000 payment that the Debtor is to tender to

Dominion on or before May 6, 2019.

       24.     As set forth in Exhibits 4 and 5 above, the Debtor’s estimated charges for

calendar months May, June, July and August 2019 are as follows:

               A.     Exhibit 4 (No usage on A days On Peak)

                      i.       May - $680,955

                      ii.      June - $780,342

                      iii.     July - $739,853

                      iv.      August - $693,194

               B.     Exhibit 5 (Minimal usage on A days On Peak for a/c, lights and security)

                      i.       May - $680,955

                      ii.      June - $851,535

                      iii.     July - $822,324

                      iv.      August - $861,498

       25.     At the April 24, 2019 hearing, Dominion and the Debtor reached an agreement,

subject to the Court’s approval of cash collateral, that the Debtor would tender a $700,000

advance payment to Dominion on or before May 11, 2019 for estimated charges for the May

                                                   8
  Case 19-10562         Doc 53    Filed 05/06/19 Entered 05/06/19 14:48:10            Desc Main
                                   Document     Page 9 of 33


11, 2019 to June 10, 2019 time period. As the Debtor did not obtain approval of cash

collateral for the amount to satisfy the $700,000 second payment, the agreement was negated.

        26.      Dominion remains willing to have an advance payment arrangement serve as the

form of adequate assurance of payment under Section 366(c) if the payments are truly made

before the charges are incurred and the amounts of the payments equal what the estimated

usage will be.

        27.      Unless the Debtor tenders the $660,000 payment that they agreed to pay to

Dominion by today and the Debtor obtains approval for the use of cash collateral, including the

funds in the Bank Account, at the May 8, 2019 hearing, the Debtor will not be able to provide

Dominion with adequate assurance of payment pursuant to Section 366(c) by the May 11, 2019

deadline.

                                                Discussion

        28.      As set forth above, the Debtors have not filed their schedules or statement of

financial affairs, so creditors and this Court do not know, what, if any assets the Debtors have

other than the Bank Account and accounts receivable for some undefined additional period in

2019.

        29.      Based on the limited facts in the record and the Debtors’ two month budget,

which is the only budget on file, it does not appear that the Debtors have the ability to

reorganize or even pay their bills if expenses for the next two months, let alone for a longer

period, if expenses exceed their estimates.




                                                    9
  Case 19-10562       Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10           Desc Main
                                  Document     Page 10 of 33


       30.     Dominion’s expenses, which are the Debtor’s largest expense, could vary

significantly based on the weather (i.e. warmer weather than in previous years) and the

Debtor’s ability to curtail usage during peak days.

       31.     Although Dominion initially requested a two month, $1,600,000 cash deposit as

adequate assurance of payment, it has revised its adequate assurance of payment request to

requiring the Debtor to pay in advance a sufficient sum to cover charges for the next billing

period. Absent Court approval to use the money in the Bank Account for a $700,000 advance

payment for May 11, 2019 to June 10, 2019 charges, the Debtor will not be able to provide

Dominion with adequate assurance of payment prior to the May 11, 2019 deadline, which will

allow Dominion to terminate service to the Debtor.

       32.     Moreover, the Debtor would need to have sufficient funds to make the following

payments to Dominion after the May 11, 2019 payment just to get them through to August:

               A.     June 11, 2019 Payment - $851,535

               B.     July 11, 2019 Payment - $822,324

               C.     August 11, 2019 Payment -$861,498

       33.     Furthermore, if the Court does not allow the Debtor to use the funds in the Bank

Account, the Debtors may not be able to pay other post-petition creditors, such as the Landlord

that has not been paid for post-petition rent according to the Landlord Motion.

     WHEREFORE, Dominion respectfully requests this Court to:

     A.        Dismiss the Debtors’ bankruptcy cases; and

     B.        Providing such other and further relief as the Court deems just and appropriate.

Dated: May 6, 2019                           /s/ Jason M. Torf
                                             Jason M. Torf (Atty. No. 6256778)
                                                 10
  Case 19-10562      Doc 53     Filed 05/06/19 Entered 05/06/19 14:48:10           Desc Main
                                 Document     Page 11 of 33


                                            ICE MILLER LLP
                                            200 W. Madison Street, Suite 3500
                                            Chicago, Illinois 60606
                                            Email: Jason.Torf@icemiller.com

                                            and

                                            Russell R. Johnson III
                                            John M. Craig
                                            Law Firm of Russell R. Johnson III, PLC
                                            2258 Wheatlands Drive
                                            Manakin-Sabot, Virginia 23103
                                            Telephone: (804) 749-8861
                                            E-mail: russell@russelljohnsonlawfirm.com
                                                    john@russelljohnsonlawfirm.com
                                            Counsel for Virginia Electric and Power Company
                                            d/b/a Dominion Energy Virginia



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a true and correct copy of the foregoing Objection
was served via the Court’s CM/ECF electronic notification system on all parties requesting
same.


                              /s/ Jason M. Torf
                              Jason M. Torf (Atty. No. 6256778)




                                                  11
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 12 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 13 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 14 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 15 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 16 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 17 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 18 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 19 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 20 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 21 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 22 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 23 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 24 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 25 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 26 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 27 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 28 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 29 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 30 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 31 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 32 of 33
Case 19-10562   Doc 53   Filed 05/06/19 Entered 05/06/19 14:48:10   Desc Main
                          Document     Page 33 of 33
